Title: To Thomas Jefferson from William Champe Carter, [ca. 4 June 1795]
From: Carter, William Champe
To: Jefferson, Thomas



Dear Sir
[ca. 4 June 1795]

I have received your favour containing three drafts each of 600 dollars. With respect to the land over the mountain I do not think they should be rated at less than 20/ per acre and from this would deduct a third, shou’d I think of selling at a lower price I will acquaint you with that determination. With great esteem I am Dear Sir Yr Ob Sert

William C. Carter

